IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: ESTATE OF BURLA H.                  : No. 107 WM 2016
RICKERSON, DECEASED                        :
                                           :
                                           :
PETITION OF: BERNARD J. HESSLEY,           :
ESQ.                                       :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of January, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.